DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 80 (see Fig. 1).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0236536 A1 (Hirakata).
Regarding claims 1, 2 and 7, Hirakata discloses a fuel cell system mounted on a vehicle 10, the fuel cell system comprising a fuel cell 100 configured to generate power by receiving a fuel (hydrogen) gas and an oxidant gas [0024], a fuel supply unit (first gas tank 111, second gas tank 112, first hydrogen supply pipe 121, second hydrogen supply pipe 122, cutoff valve 123 and gas supply valves) configured to supply the fuel gas to the fuel cell 100 [0025], a leakage sensor (first gas sensor 140, second gas sensor 150) configured to sense leakage of the fuel gas [0026], a speed detector (vehicle speed sensor) configured to detect a speed of the vehicle [0031], and a control device (controller 200 configured as a logic circuit centered on a microcomputer including a CPU, ROM, RAM and an input and output port) configured to control the fuel gas supply unit (the controller 200 performs comprehensive control of the entire vehicle 10 including hydrogen gas supply control to the fuel cell 100) [0031].
Because the controller 200 receives inputs of sensor detection values of the vehicle speed sensor in addition to the first gas sensor 140 and the second gas sensor 150 and performs hydrogen gas supply control to the fuel cell 100 [0031], it is considered that the fuel cell system of Hirakata has all of the structure necessary to perform all of the claimed functional limitations of the leakage sensing processing. Note that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claims 3 and 4, Hirakata further discloses a notification device (alarm lamp 160) configured to notify a user of an occurrence of the leakage of the fuel gas (notifies the possibility of hydrogen gas leakage) [0027], [0036]. The remaining limitations of the claims are considered to be functions which the fuel cell system of Hirakata would be fully capable of performing and do not distinguish the structure of the claimed fuel cell system from that disclosed by Hirakata.
Regarding claim 5, Hirakata further discloses a secondary battery [0038], wherein the control device (controller 200) is configured to detect an acceleration operation of the vehicle by a user (receive input of sensor detection values of an accelerator sensor) [0031] and supply power from at least one of the fuel cell and the secondary battery to a driving power source (drive motor) of the vehicle [0038]. The remaining limitations of the claim are considered to be functions which the fuel cell system of Hirakata would be fully capable of performing and do not distinguish the structure of the claimed fuel cell system from that disclosed by Hirakata.
Regarding claim 6, Hirakata further discloses that the fuel gas supply unit includes a tank (second gas tank 112) that stores the fuel (hydrogen) gas, a main stop valve (gas supply valve) that controls an outflow of the fuel gas from the tank 112, and a supply device (cutoff valve 123) that adjusts the supply amount of the fuel gas to the fuel cell, the supply device 123 (disposed along second hydrogen supply pipe 122) being provided at a downstream side of the main stop valve (attached to cap of the tank 112) [0025]. See Fig. 1. The remaining limitations of the claim are considered to be functions which the fuel cell system of Hirakata would be fully .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0236536 A1 (Hirakata).
Hirakata discloses a method of controlling a fuel cell system [0017], wherein the fuel cell system is mounted on a vehicle 10, and includes a fuel cell 100 configured to generate power by receiving a fuel (hydrogen) gas and an oxidant gas [0024], a leakage sensor (first gas sensor 140, second gas sensor 150) configured to sense leakage of the fuel gas [0026], a speed 

    PNG
    media_image1.png
    203
    360
    media_image1.png
    Greyscale

Hirakata further discloses stopping the supply of the fuel gas to the fuel cell when the hydrogen gas concentration is greater than or equal to a first reference concentration s01 [0046]. Hirakata does not specifically disclose using a different threshold for stopping the supply of the fuel gas based on the speed of the vehicle, however, Hirakata does teach considering forward vehicle speed in a vehicle interior inflow limiting control [0047], [0052], because the higher the forward speed of the vehicle becomes, the higher the flow rate of the air becomes, such that leaking hydrogen hardly stays, whereas when the vehicle runs forward at low speed the leaking hydrogen easily stays in the vehicle interior front zone [0049], [0050]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727